Citation Nr: 0740463	
Decision Date: 12/26/07    Archive Date: 01/02/08

DOCKET NO.  05-30 858	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE


Entitlement to a higher initial evaluation for service-
connected left shoulder trapezial strain, currently rated as 
10 percent disabling from April 22, 2003, to July 19, 2007, 
and 20 percent disabling from July 20, 2007.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel


INTRODUCTION

The veteran had active service from July 1974 to July 1977.

This matter is currently before the Board of Veterans' 
Appeals (Board) following a Board Remand issued in June 2007.  
This matter is on appeal from an October 2004 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Portland, Oregon, that granted service connection for 
trapezial strain of the left shoulder and assigned a 10 
percent disability rating.

In a subsequent August 2007 rating decision, the RO increased 
the evaluation for the service-connected left shoulder 
disorder from 10 percent to 20 percent disabling effective 
July 20, 2007, the date of the VA examination showing 
decreased range of motion.  Despite this rating increase, the 
veteran has not specifically indicated that he is satisfied 
with the rating assigned; accordingly, the increased rating 
issue remains on appeal.  See AB v. Brown, 6 Vet. App. 35, 
38-39 (1993) (where a claimant has filed a notice of 
disagreement as to a particular rating, assignment of a 
higher but less than maximum rating does not abrogate the 
pending appeal unless the appellant expresses a clear intent 
to do so).

The record also reveals that the veteran testified at a 
Travel Board hearing in January 2007 and a transcript of the 
hearing is of record.


FINDINGS OF FACT

1.  The veteran is right hand dominant.

2.  Prior to July 20, 2007, the medical evidence of record 
does not show that the veteran's left shoulder disability is 
manifested by ankylosis of the scapulohumeral articulation, 
limitation of left arm motion to shoulder level, moderately 
severe muscle disability, or any impairment of the humerus, 
clavicle or scapula.

3.  From July 20, 2007, forward, the competent medical 
evidence of record shows that the veteran's service-connected 
left shoulder disability was manifested by pain and 
limitation of motion of the left arm approximately to 
shoulder level; however, it was not manifested by limitation 
of motion of the left arm to midway between shoulder level 
and side, limitation of left arm motion to 25 degrees from 
side, severe muscle disability, ankylosis of the 
scapulohumeral articulation, or malunion of the humerus with 
marked deformity or recurrent dislocation of the humerus at 
the scapulohumeral joint, fibrous union, nonunion, or loss of 
the head of the humerus for the relevant portion of the 
appeal period.


CONCLUSIONS OF LAW

1.  The schedular criteria for an initial rating of 10 
percent for service-connected left shoulder trapezius strain 
as evaluated prior to July 20, 2007, have not been met or 
approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 3.321, 
4.7, 4.71a, Diagnostic Codes 5010-5201, 5024, 5301 (2007).

2.  The schedular criteria for a rating higher than 20 
percent from July 20, 2007, forward, for service-connected 
left shoulder trapezius strain have not been met or 
approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 3.321, 
4.7, 4.71a, Diagnostic Code 5010-5201, 5024, 5301 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Board Remand and The Veterans Claims Assistance Act of 2000 
(VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2007); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in his or her possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1). VCAA notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Board finds that the requirements of the VCAA have been 
met and that VA has no further duty prior to Board 
adjudication.  In correspondence dated in June 2003, the RO 
advised the veteran of what the evidence must show to 
establish entitlement to service-connected compensation 
benefits.  The RO advised the veteran of VA's duties under 
the VCAA and the delegation of responsibility between VA and 
the veteran in procuring the evidence relevant to the claim, 
including which portion of the information and evidence 
necessary to substantiate the claim was to be provided by the 
veteran and which portion VA would attempt to obtain on 
behalf of the veteran.  The RO also essentially requested 
that the veteran send any evidence in his possession that 
pertained to the claim.

The United States Court of Appeals for Veterans Claims 
(hereinafter the Court) has held that these notice 
requirements apply to all five elements of a service 
connection claim, which include: (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  In 
correspondence dated in March 2006 and June 2007, the RO 
informed the veteran that when service connection is granted, 
a disability rating and effective date of the award is 
assigned.  The RO also explained how the disability rating 
and effective date are determined.  The Board finds that in 
issuing these letters, the RO has satisfied the requirements 
of Dingess/Hartman.

The Board further observes that the RO provided the veteran 
with a copy of the October 2004 rating decision, the July 
2005 Statement of the Case (SOC), and the Supplemental 
Statements of the Case dated in June 2006, and August 2007, 
which included a discussion of the facts of the claim, 
pertinent laws and regulations, notification of the bases of 
the decision, and a summary of the evidence considered to 
reach the decision.  Therefore, the Board concludes that the 
requirements of the notice provisions of the VCAA have been 
met, and there is no outstanding duty to inform the veteran 
that any additional information or evidence is needed.  
Quartuccio, 16 Vet. App. at 187.

Finally, the Board finds that the RO has satisfied VA's duty 
to assist.  The RO has obtained the veteran's service medical 
records and VA Medical Center (VAMC) treatment records.  The 
RO also obtained private medical records from Kaiser 
Permanente and Emanuel Hospital on the veteran's behalf.  The 
veteran was also provided the opportunity to present 
testimony at a travel board hearing before the undersigned 
Veterans Law Judge.  The RO also afforded the veteran with VA 
examinations in July 2003 and July 2007.  The veteran has not 
made the RO or the Board aware of any other evidence relevant 
to his appeal and no further development is required to 
comply with the duty to assist the veteran in developing the 
facts pertinent to his claim.  Accordingly, the Board will 
proceed with appellate review.

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to the claims.  The Board further finds that the RO 
complied with its June 2007 Remand.  Stegall v. West, 11 Vet. 
App. 268 (1998).  Accordingly, the Board will proceed with 
appellate review.

Factual Background

Service connection for left shoulder trapezial strain was 
granted in an October 2004 rating decision at which time a 10 
percent evaluation was assigned effective from April 2003.  
The grant was based on service medical records which 
documented complaints of left shoulder pain in 1974 and 1977, 
as well as the opinion of a VA examiner provided in July 2003 
etiologically linking chronic trapezial strain diagnosed at 
that time to the veteran's period of service.  

When examined by VA in July 2003, the veteran described pain 
in the trapezius area, estimated as 10/10 in severity, with 
baseline pain of 4-5/10, aggravated by lifting even light 
loads of 5 to 10 pounds, or even by typing.  Physical 
examination revealed full range of motion with pain elicited 
on adduction.  There was no change in muscle bulk or tone.  

A second VA examination was also conducted in July 2003 by 
D.K., Physician's Assistant - Certified (P.A.C).  The report 
stated that the left shoulder had been chronically painful 
and that the veteran experienced muscle spasms in the left 
trapezial area, for which he was undergoing physical therapy 
with a TENS unit.  It was noted that symptoms of pain and 
spasms were present on a daily basis and were worse with 
repetitive movement.  It was reported that range of motion 
was generally reduced with additional motion loss, weakness 
and pain occurring 2 days a week due flare-ups.  The report 
stated that there was no history of left shoulder 
dislocation.  

Physical examination of the left shoulder revealed mild 
trapezial and shoulder joint tenderness.  There was no 
evidence of atrophy.  Range of motion was from 0 to 160 
degrees of forward flexion and abduction, and 70 degrees of 
internal and external rotation.  The clavicle was intact.  
The examiner explained that during flare ups, additional 
motion loss of 10 to 15 degrees in forward flexion and 
abduction might be expected.  The examiner also stated that 
mild weakness due to pain might be expected, but not 
incoordination.  Chronic trapezial strain of the left 
shoulder was diagnosed.  

VA medical records dated from June 2003 to June 2006 show 
that the veteran was undergoing physical therapy for the left 
shoulder.  Those records document complaints of left shoulder 
pain and limitation of arm motion, without evidence of 
limitation to shoulder level or below.  Full range of motion 
with pain was documented in an August 2005 record.  The 
veteran was seen in February 2006 at which time range of 
motion testing of the left shoulder revealed 0 to 150 degrees 
of forward flexion and abduction, and 60 degrees of internal 
and external rotation.  Strength was 5/5 with positive 
impingement sign.  X-ray films were essentially negative with 
no significant arthritic changes identified.  An assessment 
of left shoulder impingement was made.  

The veteran's travel board hearing testimony of January 2007 
reflected that the veteran described having symptoms regular 
shoulder pain and limitation of motion to shoulder level.  

A VA examination of the left shoulder was conducted in July 
2007 and the claims folder was reviewed.  The report 
indicated that the veteran was right hand dominant.  The 
veteran complained of constant left shoulder pain, with 
baseline pain estimated as 4-5/10 in severity, increasing to 
10/10 on flare-ups, occurring about 3-4 times a week.  He 
also reported having pain radiating into the neck and lack of 
coordination and endurance as well as decreased range of 
motion on flare ups.  Physical examination revealed 
tenderness in the left trapezius muscle area.  Range of 
motion was reported as 90 degrees of forward flexion and 
abduction, external rotation of 70 degrees and internal 
rotation of 75 degrees.  Passive range of motion improved by 
10 degrees, but did not cause worsening pain.  Strength was 
5/5.  It was reported that impingement test was not valid, as 
the veteran had limited motion beyond 90 degrees of 
abduction.  X-ray films of the left shoulder were negative.  
A diagnosis of chronic left trapezius muscle strain was made.  

The examiner explained that with repetitive activity, the 
veteran was likely to have flare ups of worsening pain, lack 
of endurance strength and coordination, as well as additional 
motion loss of 10 to 15 degrees of global range of motion.  
It was opined that the shoulder condition alone did not 
prevent the veteran from finding gainful employment, but 
would limit him from doing overhead activities and manual 
labor.

In an August 2007 rating decision, the RO granted an 
increased rating of 20 percent for the service-connected left 
shoulder disorder effective from July 20, 2007, the date of 
the VA examination showing decreased range of motion.

Legal Analysis

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity. 
Individual disabilities are assigned separate diagnostic 
codes. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 
(2007).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7 (2007).  Moreover, an 
appeal from the initial assignment of a disability rating 
requires consideration of the entire time period involved, 
and contemplates staged ratings where warranted.  Fenderson 
v. West, 12 Vet. App. 119 (1999).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. §§ 4.40, 4.45 (2007); DeLuca v. Brown, 8 Vet. App. 
202, 206-07 (1995).  Painful, unstable, or malaligned joints, 
due to healed injury, are entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59.  The 
factors involved in evaluating, and rating, disabilities of 
the joints include weakness; fatigability; incoordination; 
restricted or excess movement of the joint, or pain on 
movement.  38 C.F.R. § 4.45 (2007).

The record reflects that the veteran is right-hand dominant 
and is currently assigned a 10 percent disability rating 
prior to July 20, 2007 for his service-connected left 
shoulder disability under 38 C.F.R. § 4.71a, Diagnostic Codes 
(DC) 5301-5024. From July 20, 2007, a 20 percent evaluation 
has been assigned under 38 C.F.R. § 4.71a, DC 5201.

        A.  Initial Evaluation Higher than 10 Percent prior to 
July 20, 2007

In order for the veteran to be awarded the next higher rating 
of 20 percent under Diagnostic Code 5201 (limitation of 
motion of the minor arm) prior to July 20, 2007, his left 
shoulder disability should approximate limitation of left arm 
motion to shoulder level or midway between side and shoulder 
level during that time.  38 C.F.R. § 4.71a, Diagnostic Code 
5201 (2007).  Under DC 5024, for tenosynovitis, disability 
evaluations are assigned as they are for degenerative 
arthritis under DC 5003.  See 38 C.F.R. § 4.71a, DC 5003, 
5024 (2007).  Under DC 5003, evaluations are assigned based 
on the degree of limitation of motion under the appropriate 
diagnostic code for the specific joint involved, or in this 
case, DC 5201.)

The regulations define normal range of motion for the 
shoulder as forward flexion from zero to 180 degrees, 
abduction from zero to 180 degrees, external rotation to 90 
degrees, and internal rotation to 90 degrees.  38 C.F.R. § 
4.71a, Plate I (2007).  Id.  With forward elevation (flexion) 
and abduction, range of motion for the arm is from the side 
of the body (zero degrees) to above the head (180 degrees) 
with the mid-point of 90 degrees where the arm is held 
straight out from the shoulder.  Id.

The medical evidence of record indicates that prior to July 
20, 2007, the veteran's left arm motion did not approximate 
limitation of arm motion to shoulder level or midway between 
side and shoulder level during this portion of the appeal 
period.  The Board notes that when examined in July 2003, the 
veteran was able to forward flex to 160 degrees, had 
abduction of 160 degrees, as well as internal and external 
rotation to 70 degrees.  At that time, the examiner did 
identify painful motion and accounted for additional range of 
motion which might be attributable to flare-ups, indicating 
that additional motion loss of 10 to 15 degrees in forward 
flexion and abduction might be expected.  Even so, at worse, 
on flare-ups range of motion of 145 degrees in forward 
flexion and abduction was contemplated.  When range of motion 
was evaluated in February 2006, the veteran was able to 
forward flex to 150 degrees, had abduction of 150 degrees, as 
well as internal and external rotation to 60 degrees. 

When considering the overall disability picture as a whole, 
the Board finds that the veteran's left shoulder disability 
does not more closely approximate the criteria associated 
with a 20 percent disability rating under Diagnostic Code 
5201 as it was not shown or even nearly so prior to July 20, 
2007, that the veteran's left arm motion was essentially 
limited to shoulder level during this portion of the appeal 
period.  Id.  The Board adds that the medical evidence dated 
during this time period does not indicate that the veteran's 
left arm motion limited to midway between shoulder level and 
side.  Thus, a 20 percent disability rating is not warranted.

Even after consideration of additional functional limitation 
due to such factors as pain, weakness, fatigability and 
incoordination, the Board finds that there has been no 
demonstration of disability comparable to the criteria for 
the 20 percent rating prior to July 20, 2007, for limitation 
of minor arm motion as such factors have already been 
contemplated in the current evaluation.  38 C.F.R. §§ 4.40, 
4.45; Deluca v. Brown, 8 Vet. App. 202, 206-07 (1995).

The Board has also considered other applicable rating 
criteria in determining whether an increased evaluation is 
warranted for the time period prior to July 20, 2007, and in 
this regard observes that DC 5301 was initially used to rate 
the left shoulder disorder.  Diagnostic Code 5301 addresses 
muscle injuries to Muscle Group I, intrinsic muscles of the 
shoulder girdle, to include the trapezius, levator scapulae, 
and serratus magnus.  38 C.F.R. § 4.73, Diagnostic Code 5301.  
These muscles control upward rotation of the scapula; 
elevation of the arm above shoulder level.  Id.  Under 
Diagnostic Code 5301, for a non-dominant arm, a 0 percent 
evaluation is assigned for slight disability, a 10 percent 
evaluation is assigned for a moderate disability; a 20 
percent evaluation is assigned for a moderately severe 
disability; and a 30 percent evaluation is assigned for a 
severe disability.  Id.

The cardinal signs and symptoms of muscle disability are loss 
of power, weakness, lowered threshold of fatigue, fatigue- 
pain, impairment of coordination, and uncertainty of 
movement.  38 C.F.R. § 4.56(c).

Muscle disability is considered to be slight if the 
disability results from a simple wound without debridement, 
infection, shown by service medical records to be a 
superficial wound requiring brief treatment and return to 
duty and healing with good functional results, without any of 
the cardinal signs of muscle disability.  The objective 
evidence of slight disability consists of a minimal scar, no 
evidence of facial defect, atrophy, or impaired tonus, no 
impairment of function or metallic fragments retained in 
muscle tissue.  38 C.F.R. § 4.56(d)(1).

Muscle disability is considered to be moderate if it was 
caused by a through and through or deep penetrating wound of 
short track from a single bullet or a small shell or shrapnel 
fragment, without the explosive effect of a high velocity 
missile, with the residuals of debridement or prolonged 
infection.  Evidence of moderate disability consists of 
consistent complaints of one or more of the cardinal signs 
and symptoms of muscle disability, particularly lowered 
threshold of fatigue after average use, which affects the 
particular functions controlled by the injured muscles.  The 
objective signs of moderate disability include small or 
linear entrance and, if present, exit scars, indicating a 
short track of the missile through muscle tissue, some loss 
of deep fascia or muscle substance, impairment of muscle 
tonus and loss of power, or a lowered threshold of fatigue 
when compared to the sound side.  38 C.F.R. § 4.56(d)(2).

Muscle disability is considered to be moderately severe if it 
results from a through and through or deep penetrating wound 
by a small high velocity missile or large low-velocity 
missile, with evidence of debridement, prolonged infection, 
or sloughing of soft parts, and intramuscular scarring.

Evidence of a moderately severe muscle injury includes 
service department records or other evidence showing 
hospitalization for a prolonged period for treatment of the 
wound, consistent complaints of the cardinal signs and 
symptoms of muscle disability and, if present, evidence of 
inability to keep up with work requirements.  The objective 
evidence of a moderately severe muscle disability includes 
entrance and, if present, exit scars that indicate a track of 
the missile through one or more muscle groups, the loss of 
deep fascia, muscle substance, or normal firm resistance of 
muscles compared with the sound side, and impairment of 
strength and endurance in comparison to the sound side.  38 
C.F.R. § 4.56(d)(3).

A severe muscle disability results from a through and through 
or deep penetrating wound due to high velocity missile, or 
large or multiple low velocity missiles, or with shattering 
bone fracture or open comminuted fracture with extensive 
debridement, prolonged infection, or sloughing of soft parts, 
intermuscular binding and scarring.  The objective findings 
would include ragged, depressed and adherent scars indicating 
wide damage to muscle groups in the missile track; palpation 
shows loss of deep fascia or muscle substance, or soft flabby 
muscles in the wound area; muscles that swell and harden 
abnormally in contraction; tests of strength, endurance, or 
coordinated movements compared with the corresponding muscles 
of the uninjured side indicate severe impairment of function.

Additional signs of severe muscle disability are x-ray 
evidence of minute multiple scattered foreign bodies 
indicating intermuscular trauma and explosive effect of the 
missile; adhesion of the scar to one of the long bones, 
scapula, pelvic bones, sacrum, or vertebrae, with epithelial 
sealing over the bone rather than true skin covering in an 
area where bone is normally protected by muscle; diminished 
muscle excitability to pulsed electrical current in 
electrodiagnostic tests; visible or measurable atrophy; 
adaptive contraction of an opposing group of muscles; atrophy 
of muscle groups not in the track of the missile, 
particularly of the trapezius and serratus in wounds of the 
shoulder girdle; and induration or atrophy of an entire 
muscle following simple piercing by a projectile.  38 C.F.R. 
§ 4.56(d)(4).

The Board can find essentially no medical evidence of the 
symptomatology discussed under DC 5301 which would warrant an 
evaluation of 20 percent under DC 5301 for moderately severe 
muscle disability.  None of the evidence dated prior to July 
20, 2007, documents loss of deep fascia, muscle substance, or 
normal firm resistance of muscles compared with the sound 
side.  Respect to impairment of strength or endurance, when 
evaluated in 2003 there was no evidence of atrophy and when 
evaluated in 2006 strength was 5/5.  When evaluated in 2003, 
the examiner stated that mild weakness due to pain might be 
expected on flare-ups, but not incoordination and the 
examiner estimated the degree of additional loss in terms of 
range of motion which has also ready been discussed herein 
and accounted for by the assigned disability rating.

In order for the veteran to be awarded the next higher rating 
of 20 percent under Diagnostic Code 5202 (other impairment of 
the humerus), the veteran's service-connected left shoulder 
disability should approximate recurrent dislocation of the 
humerus at the scapulohumeral joint with infrequent episodes, 
and guarding movement only at shoulder level; or recurrent 
dislocation of the humerus at the scapulohumeral joint with 
frequent episodes and guarding of all arm movements or 
malunion of the humerus manifested by moderate or marked 
deformity.  38 C.F.R. § 4.71a, Diagnostic Code 5202 (2007).  
A review of the medical evidence, however, reveals that the 
veteran's left shoulder disability does not approximate any 
of the aforementioned criteria required for a 20 percent 
disability rating.  When examined in June 2003, the report 
specifically stated that there was no history of left 
shoulder dislocation.  The Board is unable to locate any 
subsequent medical documentation of recurrent dislocation.  
The Board additionally notes that there are no findings to 
indicate that the veteran's left shoulder disability is 
manifested by moderate or marked deformity due to malunion of 
the humerus or fibrous union, nonunion, or loss of the head 
of the humerus for the relevant portion of the appeal period.  
Thus, a disability rating higher than 20 percent is not 
warranted under Diagnostic Code 5202.

The Board further observes that there were no findings of 
ankylosis, favorable or otherwise, of the scapulohumeral 
articulation during this portion of the relevant appeal 
period such that consideration of an increased evaluation 
under Diagnostic Code 5200 is appropriate.  38 C.F.R. § 
4.71a, Diagnostic Code 5200 (2007).  Further, there is no 
clinical evidence of non-union or dislocation of the clavicle 
or scapula, which would warrant a 20 percent rating under DC 
5203.  38 C.F.R. § 4.71a, Diagnostic Code 5203 (2007).  
According, to a 2003 VA examination report, the clavicle was 
intact at that time, and no subsequent evidence establishes 
or even suggests otherwise.

In sum, the Board finds that the evidence fails to supports 
the assignment of an initial schedular evaluation of 20 
percent for the veteran's service-connected left shoulder 
disability for the portion of the appeal period prior to July 
20, 2007.  Accordingly, this portion of the claim is denied.

        B.  Evaluation Higher than 20 percent from July 20, 2007

The veteran is presently assigned a 20 percent disability 
rating for his service-connected left shoulder disability 
from July 20, 2007, forward under 38 C.F.R. § 4.71a, DC-5201.  
As noted above, Diagnostic Code 5201 instructs that a 
service-connected arm disability should be rated based on 
limitation of motion.

In order for the veteran to be awarded the next higher rating 
of 30 percent under DC 5201 (limitation of motion of the 
minor arm) from July 20, 2007, forward, his left shoulder 
disability should approximate motion limited to 25 degrees 
from the side.  38 C.F.R. § 4.71a, DC 5201 (2007).  The 
medical evidence, however, does not show left arm motion 
limited to 25 degrees from the left side during any time 
relevant to the appeal period.  When the veteran was examined 
by VA on July 20, 2007, the veteran was able to forward flex 
to 90 degrees, had abduction of 90 degrees, as well as having 
internal and external rotation to 75 and 70 degrees, 
respectively.  At that time, the examiner explained that on 
repetitive motion/flare-ups, additional motion loss of 10 to 
15 degrees of global range of motion might be expected.  Even 
so, at worse, on flare-ups range of motion of 75 degrees in 
forward flexion and abduction is contemplated.  There is no 
other pertinent clinical evidence of record for this more 
recent time period.  Thus, the medical evidence shows that 
the veteran clearly exhibited a range of motion that exceeded 
25 degrees from his left side from July 20, 2007, forward.  
Consequently, he is not entitled to the next higher 30 
percent rating under Diagnostic Code 5201.  

Even after consideration of additional functional limitation 
due to such factors as pain, weakness, fatigability and 
incoordination, the Board finds that there has been no 
demonstration of disability comparable to the criteria for 
the 30 percent rating for limitation of minor arm motion.  38 
C.F.R. §§ 4.40, 4.45; Deluca v. Brown, 8 Vet. App. 202, 206-
07 (1995).  While the veteran has complained of pain and 
weakness associated with his left shoulder disability, the 
2007 VA examiner considered such factors in performing the 
examination and reporting the range of motion findings, to 
include estimations of additional functional loss/range of 
motion loss due to the aforementioned factors including pain.  
Thus, such documented discomfort has already been 
contemplated in the currently assigned 20 percent rating.  
Based on the foregoing, the competent medical evidence does 
not support a finding that the veteran demonstrated 
functional limitation commensurate with the next higher 
disability rating of 30 percent.

In addition, the Board is unable to identify any medical 
evidence consistent with the symptomatology discussed under 
DC 5301 which would warrant an evaluation of 30 percent under 
DC 5301 for severe muscle disability.  None of the evidence 
dated from July 20, 2007, forward, documents: visible or 
measurable atrophy, loss of deep fascia or muscle substance, 
or soft flabby muscles in the wound area; muscles that swell 
and harden abnormally in contraction; tests of strength, 
endurance, or coordinated movements compared with the 
corresponding muscles of the uninjured side indicate severe 
impairment of function.  When evaluated in 2007 strength was 
5/5.  The examiner stated that with repetitive activity, the 
veteran was likely to have flare ups of worsening pain, lack 
of endurance strength and coordination, as well as additional 
motion loss of 10 to 15 degrees of global range of motion.  
The estimated degree of additional loss in terms of range of 
motion which has already been discussed herein and is 
accounted for by the assigned disability rating.

In order for the veteran to be awarded the next higher rating 
of 40 percent under Diagnostic Code 5202 (other impairment of 
the humerus), the veteran's service-connected left shoulder 
disability should approximate fibrous union of the humerus.  
There has been no evidence presented from July 20, 2007, 
forward which establishes or even suggests that the veteran's 
left shoulder disorder meets the criteria for a 40 percent 
evaluation under DC 5202, as the left shoulder is not 
manifested by fibrous union of the humerus.  The Board also 
notes that there have been no findings of nonunion of the 
humerus (false flail joint) or loss of the head of the 
humerus (flail shoulder) during any portion of the relevant 
appeal period.  Thus, a disability rating higher than 20 
percent is not warranted under Diagnostic Code 5202.

The Board further observes that there were no findings of 
ankylosis of the scapulohumeral articulation during this 
portion of the relevant appeal period such that consideration 
of an increased evaluation under Diagnostic Code 5200 is 
appropriate.  38 C.F.R. § 4.71a, Diagnostic Code 5200 (2007).  
As the maximum rating allowed under Diagnostic Code 5203 for 
impairment of the clavicle or scapula is 20 percent, it is 
also inapplicable. 38 C.F.R. § 4.71a, Diagnostic Code 5203 
(2007).

Based on the foregoing, the Board finds that the 
preponderance of the evidence weighs against the assignment 
of an initial rating higher than 10 percent for the veteran's 
service-connected left shoulder disability prior to July 20, 
2007, and for the assignment of a rating higher than 20 
percent for the veteran's service-connected left shoulder 
disability from July 20, 2007, forward.  Under the provisions 
of 38 U.S.C.A. § 5107(b), the benefit of the doubt is to be 
resolved in the claimant's favor in cases where there is an 
approximate balance of positive and negative evidence in 
regard to a material issue.  The Board, however, finds that 
the preponderance of the evidence is against the veteran's 
claim for an increased rating and that doctrine is not 
applicable.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

To the extent that the veteran's left shoulder disability 
affects his employment, such has been contemplated in the 
assignment of the currently assigned schedular rating of 20 
percent.  The evidence does not reflect that the disability 
at issue caused marked interference with employment (i.e., 
beyond that already contemplated in the assigned evaluation), 
or necessitated any frequent periods of hospitalization, such 
that application of the regular schedular standards is 
rendered impracticable.  In this regard, a VA examiner who 
recently evaluated the veteran in 2007 opined that the 
shoulder condition alone did not prevent the veteran from 
finding gainful employment, but would limit him from doing 
overhead activities and manual labor.  Thus, a referral to 
the RO for consideration of the assignment of an extra-
schedular evaluation under 38 C.F.R. § 3.321 (2007) is not 
warranted.


ORDER

Entitlement to an initial evaluation in excess of 10 percent 
for service-connected left shoulder trapezius strain prior to 
July 20, 2007, is denied.  

Entitlement to an evaluation in excess of 20 percent for 
service-connected left shoulder trapezius strain from July 
20, 2007, forward, is denied.



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


